Order, Supreme Court, New York County (David Saxe, J.), entered November 4, 1996, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint and her cross motion seeking declarations to the effect that her offer to sell her corporate shares was properly and timely revoked and that plaintiff was obligated to restore all alterations made by him based upon his claim of sole ownership of the corporation; and order, same court and Justice, entered February 20, 1997, which, upon re-argument, adhered to the initial determination, unanimously affirmed, with costs.
We agree with the motion court that, pursuant to the shareholders’ agreement, plaintiff was not entitled to accept the offer of defendant’s shares at the time he purported to do so and that pursuant to the same agreement, plaintiff could not have become empowered to accept defendant’s offer prior to its proper revocation on April 18, 1996 (see, De Kovessey v Coronet Props. Co., 69 NY2d 448, 455; Restatement [Second] of Contracts §§ 42, 52).
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.